DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 7/5/2022 has been entered.  Claims 9 and 10 are newly added; claims 1-10 are currently pending in the Application.  The amendments to the claims have overcome each and every Objection and 112(b) Rejection previously set forth in the Non-Final Office Action mailed 3/3/2020.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues the intended use of the machines of Bockes, Perkins, Watson, and Gobright are different than that of the intended use of the disclosed invention.  The patentability of the claims is determined by the limitations in the claims.  The prior art teaches the limitations of the physical structure recited in the claims, and Examiner maintains the combinations as set forth in the Rejections below would be capable of the intended use of the disclosed invention.  That being said, these intended uses are not found in the claims, such as being light weight to travel on newly poured concrete, etc.
Applicant argues Bockes does not disclose rubber tracks, however, Bockes is not relied on to teach rubber tracks - Perkins is utilized to teach this limitation.  Examiner maintains all references relied on in the Rejections below are analogous art and pertinent to the claimed invention.  Gobright has been shown to teach the newly added limitations with respect to a gas generator for providing electricity to components of the machine.  For these reasons the arguments are not found persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 sets forth the limitation “the gas generator configured to provide electric power to the drive motor and the cutting assembly” in last 2 lines.  It is unclear which drive motor is being referenced in this limitation as two drive motors - a track drive motor and a saw drive motor - have been previously established.  This renders claims 1-10 indefinite.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bockes et al. (US 20110155114) in view of Perkins, Jr. (US 20140028077), Watson (US 6131557), and Gobright, IV et al. (US 7721825).
	Regarding these claims Bockes teaches:
1. A machine for forming saw cuts into sidewalk concrete slabs, the machine comprising: 
a frame (10); 
tracks (14) attached to the underside of the frame (Fig 1), the tracks configured to travel over the sidewalk (are capable of);
a track drive motor (48) configured to drive the tracks to propel the machine in a travel direction along a sidewalk during use (are capable of; ¶ [0014 & 17]); 
a cutting assembly (20) mounted to the frame, the cutting assembly comprising: 
a saw (32) for forming saw cuts (is capable of); 
a linear actuator (40) for moving the saw at a depth into the sidewalk (is capable of; ¶ [0016]); and 
a saw drive motor (driving 44) to move the saw to form the saw cut in a direction perpendicular to the travel direction (is capable of; ¶ [0017]).  
4.The machine of claim 1, further comprising a travel control assembly (¶ [0018]; “control system”) for controlling the travel of the saw while the saw is forming the saw cut (is capable of).
10. The machine of claim 1, wherein the track drive motor is turned off when the saw drive motor is turned on to reduce likelihood of damage to the saw (is capable of as these components are controlled separately; ¶ [0028])).  

	Bockes does not explicitly teach:
1. wherein the tracks are rubber; and
a gas generator coupled to the frame, the gas generator configured to provide electric power to the drive motor and the cutting assembly. 
2.The machine of claim 1, wherein the saw motor is a screw drive motor connected to a drive screw such that they turn in unison.  

	Perkins teaches that it is well known to provide saw cutting machines which have driving tracks made of rubber (58; ¶ [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes to incorporate the teachings of Perkins and provide the tracks be made of rubber.  Doing so would prevent the tracks from causing damage to the surface on which the machine travels.
	Watson teaches that it is well known to provide saw cutting machines which utilize screw drives with a screw drive motor (178) which turns in unison with a drive screw (162) in order to actuate linear motion of the saw on a track, and to provide each of the motors which operate each component of the machine (drive wheels (motor 78), screw drive (motor 178), cutting saw (motor 219), etc.) be an electric motor.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes to incorporate the teachings of Watson and provide the linear actuator of the saw to be accomplished with a screw drive mechanism and each driven part be driven by an electric motor.  Doing so is considered a simple substitution of elements which would yield a predictable result of linear actuation of the saw(s) and power each driven unit.
	Gobright teaches that it is well known in the art to provide saw cutting machines which utilize a gas generator to provide electricity to the machine (gas engine 16 powers generator 18).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes in view of Watson to incorporate the teachings of Gobright and provide a gas generator to provide electricity to all of the electrically powered driving components (as taught by Watson).  Doing so would provide a well-known, efficient, and mobile way of providing electricity to the electrical components on the machine while in use.
Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bockes in view of Perkins, Watson, Gobright, and Mertes et al. (US 5215071).
	Regarding these claims Bockes in view of Perkins and Watson teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
3.The machine of claim 1, further comprising a depth control assembly using a programmable logic controller (PLC) for controlling the linear actuator. 
6.The machine of claim 1, further comprising a vacuum with a cyclone separator to collect dust created by the saw cut formation.  
 
Mertes teaches that it is well known to provide saw cutting machines which comprise a depth control assembly (3:14-22) for controlling the depth of the saw cut, and that a vacuum with a cyclone separator may be used to collect dust created by the saw cutting (4:13-18).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes in view of Perkins, Watson, and Gobright to incorporate the teachings of Mertes and provide a depth control assembly and a vacuum system.  Doing so would allow for precise coordinated control of the depth of cut and sawing speed, and create a cleaner and safer work environment, as noted by Mertes (3:14-22).

	Regarding this claim 7 Bockes in view of Perkins, Watson, and Mertes teaches each and every limitation of claim 6 as noted above, but does not explicitly teach:
7.The machine of claim 6, wherein the vacuum is electric.  

	Gobright continues to teaches that it is well known to provide machines which process concrete which comprise a vacuum system (28) which is electrically powered (3:8-10).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes in view of Perkins, Watson, Gobright, and Mertes to further incorporate the teachings of Gobright and provide the vacuum be electrically powered.  Doing so would provide for an efficient way to power the vacuum pump.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bockes in view of Perkins, Watson, Gobright, and Lorenz (US 20180347124).  
Regarding this claim Bockes in view of Perkins, Watson, and Gobright teaches each and every limitation of claim 4 as noted above, but does not explicitly teach:
5. The machine of claim 4, wherein the travel control assembly comprises a limit switch configured to signal the saw to stop forming the saw cut.

Lorenz teaches that it is well known to provide concrete cutting machines which utilize a limit switch (224; ¶ [0110]) within the travel control which may be configured to signal the saw to stop cutting (¶ [0110]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes in view of Perkins, Watson, and Gobright to incorporate the teachings of Lorenz and provide a proximity switch be used to stop the saw if a criteria is met.  Doing so would ensure the saw is turned off if mis-aligned, and only turn back on if aligned correctly, as noted by Lorenz (¶ [0110])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bockes in view of Perkins, Watson, Mertes, and Nagasawa (US 20120200140).  
Regarding this claim Bockes in view of Perkins, Watson, and Mertes teaches each and every limitation of claim 6 as noted above, but does not explicitly teach:
8.The machine of claim 6, wherein saw includes a dust guard to collect dust into the vacuum.

	Nagasawa teaches that it is well known to provide concrete cutting machines which utilize a dust guard (Figs 1&2) about the saw blade in order to collect dust into a vacuum (via 28; ¶ [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes in view of Perkins, Watson and Mertes to incorporate the teachings of Nagasawa and provide for the saw to have a dust guard.  Doing so would allow the vacuum system to be more efficient and effective at collecting the dust created during the sawing operation.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723